 


110 HR 1363 IH: Child Nutrition Promotion and School Lunch Protection Act of 2007
U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1363 
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2007 
Ms. Woolsey (for herself and Mr. Shays) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Child Nutrition Act of 1966 to improve the nutrition and health of schoolchildren by updating the definition of food of minimal nutritional value to conform to current nutrition science and to protect the Federal investment in the national school lunch and breakfast programs. 
 
 
1.Short titleThis Act may be cited as the Child Nutrition Promotion and School Lunch Protection Act of 2007.
2.FindingsCongress finds that—
(1)for a school food service program to receive Federal reimbursements under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) or the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), school meals served by that program must meet science-based nutritional standards established by Congress and the Secretary of Agriculture;
(2)foods sold individually outside the school meal programs (including foods sold in vending machines, a la carte or snack lines, school stores, and snack bars) are not required to meet comparable nutritional standards;
(3)in order to promote child nutrition and health, Congress—
(A)has authorized the Secretary to establish nutritional standards in the school lunchroom during meal time; and
(B)since 1979, has prohibited the sale of food of minimal nutritional value, as defined by the Secretary, in areas where school meals are sold or eaten;
(4)Federally-reimbursed school meals and child nutrition and health are undermined by the uneven authority of the Secretary to set nutritional standards throughout the school campus and over the course of the school day;
(5)since 1979, when the Secretary defined the term food of minimal nutritional value and promulgated regulations for the sale of those foods during meal times, nutrition science has evolved and expanded;
(6)the current definition of food of minimal nutritional value is inconsistent with current knowledge about nutrition and health;
(7)because some children purchase foods other than balanced meals provided through the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), the efforts of parents to ensure that their children consume healthful diets are undermined;
(8)experts in nutrition science have found that—
(A)since 1963, rates of obesity have quadrupled among children ages 6 to 11 and tripled among children ages 12 to 19;
(B)since 1971, obesity rates have tripled among children ages 2 to 5;
(C)only 2 percent of children eat a healthy diet that is consistent with Federal nutrition recommendations;
(D)3 out of 4 high school students do not eat the minimum recommended number of servings of fruits and vegetables each day; and
(E)type 2 diabetes, which is primarily due to poor diet and physical inactivity, is rising rapidly in children;
(9)in 1996, children aged 2 to 18 years consumed an average of 118 more calories per day than similar children did in 1978, which is the equivalent of 12 pounds of weight gain annually, if not compensated for through increased physical activity; and
(10)according to the Surgeon General, the direct and indirect costs of obesity in the United States are $117,000,000,000 per year.
3.Food of minimal nutritional valueSection 10 of the Child Nutrition Act of 1966 (42 U.S.C. 1779) is amended—
(1)by striking the section heading and all that follows through (a) The Secretary and inserting the following:

10.Regulations
(a)In generalThe Secretary; and
(2)by striking subsections (b) and (c) and inserting the following:

(b)Food of minimal nutritional value
(1)Proposed regulations
(A)In generalNot later than 180 days after the date of enactment of this paragraph, the Secretary shall promulgate proposed regulations to revise the definition of food of minimal nutritional value that is used to carry out this Act and the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
(B)ApplicationThe revised definition of food of minimal nutritional value shall apply to all foods sold—
(i)outside the school meal programs;
(ii)on the school campus; and
(iii)at any time during the school day.
(C)RequirementsIn revising the definition, the Secretary shall consider—
(i)both the positive and negative contributions of nutrients, ingredients, and foods (including calories, portion size, saturated fat, trans fat, sodium, and added sugars) to the diets of children;
(ii)evidence concerning the relationship between consumption of certain nutrients, ingredients, and foods to both preventing and promoting the development of overweight, obesity, and other chronic illnesses;
(iii)recommendations made by authoritative scientific organizations concerning appropriate nutritional standards for foods sold outside of the reimbursable meal programs in schools; and
(iv)special exemptions for school-sponsored fundraisers (other than fundraising through vending machines, school stores, snack bars, a la carte sales, and any other exclusions determined by the Secretary), if the fundraisers are approved by the school and are infrequent within the school.
(2)Implementation
(A)Effective date
(i)In generalExcept as provided in clause (ii), the proposed regulations shall take effect at the beginning of the school year following the date on which the regulations are finalized.
(ii)ExceptionIf the regulations are finalized on a date that is not more than 60 days before the beginning of the school year, the proposed regulations shall take effect at the beginning of the following school year.
(B)Failure to promulgateIf, on the date that is 1 year after the date of enactment of this paragraph, the Secretary has not promulgated final regulations, the proposed regulations shall be considered to be final regulations.. 
 
